Citation Nr: 0613189	
Decision Date: 05/05/06    Archive Date: 05/15/06

DOCKET NO.  02-06 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
malaria.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from June 1967 to April 1969.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

The Board remanded these claims to the RO via the Appeals 
Management Center (AMC), in Washington, D.C., in December 
2003.  In the Introduction section of its Remand, the Board 
explained that VA had not yet adjudicated the veteran's 
raised claims for service connection for hearing loss and a 
toenail disorder.  The Board thus referred this matter to the 
RO for appropriate action.  As the veteran's representative 
points out in a Post-Remand Brief dated in March 2006, while 
these claims were in remand status, AMC took no action with 
regard to the raised claims.  Accordingly, the Board again 
refers these raised claims to AMC for appropriate action.  
  
The Board addresses the claim of entitlement to service 
connection for PTSD in the Remand portion of the decision 
below and again remands this claim to the RO via AMC.  


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to the claims now being decided.  

2.  The veteran does not currently have residuals of an in-
service head injury.

3.  The RO last denied the veteran entitlement to service 
connection for malaria in a rating decision dated in December 
1999.

4.  The RO notified the veteran of the December 1999 rating 
decision and of his appellate rights with regard to that 
decision, but the veteran did not appeal that decision to the 
Board.

5.  The evidence received since December 1999 is neither 
cumulative nor redundant, bears directly and substantially 
upon the specific matter under consideration, and by itself 
or in connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim for service 
connection for malaria. 

6.  The veteran does not currently have malaria or residuals 
thereof.


CONCLUSIONS OF LAW

1.  Residuals of a head injury were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5102, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2005).

2.  The December 1999 rating decision, in which the RO denied 
entitlement to service connection for malaria, is final.  38 
U.S.C.A § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1999).

3.  New and material evidence has been received to reopen a 
claim of entitlement to service connection for malaria.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).

4.  Malaria was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5102, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide that VA 
will notify the claimant and the claimant's representative, 
if any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion of the evidence the 
claimant is to provide and which portion of the evidence VA 
will attempt to obtain on the claimant's behalf.  They also 
require VA to assist a claimant in obtaining evidence 
necessary to substantiate a claim, but such assistance is not 
required if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, with regard to the 
claims now being decided, VA has strictly complied with the 
notification and assistance provisions of the VCAA such that 
the Board's decision to proceed in adjudicating these claims 
does not prejudice the veteran in the disposition thereof.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 



A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
specifically held that the VCAA requires VA to provide 
notice, consistent with the requirements of 38 U.S.C.A. § 
5103(A), 38 C.F.R. § 3.159(b), and Quartuccio, that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date, and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
Id. at 120, 122-24. 

On March 3, 2006, the Court held that the aforementioned 
notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006)   The Court further held that notice under the 
VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Id.

On March 31, 2006, the Court held that, with regard to claims 
to reopen, VA must inform the claimant of the evidence and 
information necessary to reopen the claim and of the evidence 
and information necessary to establish entitlement to the 
underlying claim for the benefit sought by the claimant.  
Kent v. Nicholson, No. 04-181, slip op. at 9 (U.S. Vet. App. 
Mar. 31, 2006).  The Court explained that in notifying the 
claimant of what evidence would be considered new and 
material, VA should look at the basis for the denial in the 
prior decision and identify the evidence that would 
substantiate the element(s) of a service connection claim 
found lacking in the previous denial.  Id.

In this case, VA, including via the RO and AMC, provided the 
veteran VCAA notice on his claims for service connection and 
to reopen by letters dated in February 2001 and May 2004.  
The RO sent the latter notice after initially deciding the 
veteran's claims in a rating decision dated in May 2001.  In 
the VCAA notice letters, VA acknowledged the veteran's 
claims, notified him of the evidence needed to substantiate 
those claims, identified the type of evidence that would best 
do so, and indicated that it was developing his claim 
pursuant to VA's duty to assist.  As well, VA identified the 
evidence it had received to support his claim and the 
evidence it was responsible for securing.  VA noted that it 
would make reasonable efforts to assist the veteran in 
obtaining all other outstanding evidence provided he 
identified the source(s) thereof.  VA also noted that, 
ultimately, it was the veteran's responsibility to ensure 
VA's receipt of all pertinent evidence.  VA advised the 
veteran to sign the enclosed forms authorizing the release of 
his treatment records and to send directly to VA all evidence 
or information he had to support his appeal.  The content of 
these notice letters reflects compliance with the 
requirements of the law as found by the Court in Pelegrini 
II.

For the following reasons, any defect with respect to the 
timing of the May 2004 VCAA notice constitutes harmless 
error.  First, as previously indicated, the aforementioned 
notices collectively satisfy the content requirements of the 
VCAA.  Second, in Pelegrini II, the Court recognized the need 
for, and the validity of, notification sent after the initial 
decision in cases where such notice was not mandated until 
after that initial decision had been made.  Although, in this 
case, the VCAA was already in effect at the time the RO 
initially decided the veteran's claim, the only way that VA 
could now provide notice prior to initial adjudication would 
be to vacate all prior adjudications and to nullify the 
notice of disagreement and substantive appeal that the 
veteran filed to perfect his appeal to the Board.  This would 
be an absurd result, forcing the veteran to begin the 
appellate process anew.  Third, in reviewing determinations 
on appeal, the Board is required to review the evidence of 
record on a de novo basis and without providing any deference 
to the RO's prior decision.  As such, the veteran is in no 
way prejudiced by having been provided a more comprehensive 
notice after the initial RO decision.  Rather, he was 
afforded the appropriate opportunity to identify or submit 
additional evidence prior to the RO's subsequent 
adjudications of his claim and the Board's consideration of 
his appeal.  With regard to the duty to notify, the VCAA 
simply requires that VA give a claimant an opportunity to 
submit information and evidence in support of his claim.  
Once this has been accomplished, all due process concerns 
have been satisfied.  Bernard, 4 Vet. App. at 384; Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(2005) (harmless error).  

B.  Duty to Assist

VA made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims for service 
connection and to reopen.  U.S.C.A. § 5103A(a), (b), (c) 
(West 2002).  Specifically, the RO endeavored to secure and 
associate with the claims file all evidence the veteran 
identified as being pertinent to those claims, including 
service medical records and VA and private treatment records.  

The RO did not conduct medical inquiry in an effort to 
substantiate the veteran's claims for service connection and 
to reopen.  Under 38 C.F.R. § 3.159(c)(4) (2005), VA is to 
afford a claimant a medical examination or obtain a medical 
opinion if VA determines it is necessary to decide a claim.  
A medical examination or medical opinion is deemed necessary 
if the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of 
disability, establishes that the claimant suffered an event, 
injury or disease in service, or has a disease or symptoms of 
a disease listed in 38 C.F.R. § 3.309, 3.313, 3.316, or 
3.317, which manifested during an applicable presumptive 
period, and indicates that the claimed disability or symptoms 
may be associated with the established event, injury, or 
disease or another service-connected disability.  

As indicated below, with regard to the veteran's claims for 
service connection and to reopen, the evidence that is now 
part of the record fails to establish that the veteran 
currently has residuals of an in-service head injury, or 
malaria.  Based on this fact, pursuant to 38 C.F.R. § 
3.159(c)(4), VA is not required to conduct further medical 
inquiry in an effort to substantiate the veteran's claims. 

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim[s]."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Mayfield v. 
Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other 
grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006) (holding that 
an error, whether procedural or substantive, is prejudicial 
when the error affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect to the extent that it affects the 
essential fairness of the adjudication).  

II.  Analysis of Claims

A.  Claim for Service Connection

The veteran seeks service connection for residuals of a head 
injury.  According to his written statements, the veteran 
sustained a head injury in service in 1968 or 1969.  
Allegedly, he now experiences residuals, including 
Alzheimer's disease, of such injury.   

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be presumed for an organic disease of 
the nervous system if it is shown that the veteran served 
continuously for 90 days or more during a period of war or 
during peacetime after December 31, 1946, developed such 
disease to a degree of 10 percent within one year from the 
date of discharge, and there is no evidence of record 
establishing otherwise.  38 U.S.C.A. §§ 1101, 1112(a), 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2005).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  



As previously indicated, the veteran served on active duty 
from June 1967 to April 1969.  His service medical records do 
not reflect that he sustained a head injury during this time 
period.  On separation examination conducted in April 1969, 
an examiner noted a normal clinical evaluation of the 
veteran's head and face and a normal neurologic evaluation.     

Following discharge from service, in October 1994, the 
veteran sought VA treatment for, in part, headaches secondary 
to a fall from a truck, which occurred the prior day.  A 
physician noted head trauma with no apparent sequelae.  Since 
then, during VA and private outpatient treatment visits, 
physicians have noted or diagnosed headaches, memory 
deficits, personality changes, irritability, an inability to 
perform certain mechanical functions, dementia, Alzheimer's 
disease and Alzheimer's dementia.  In July 2000, one VA 
physician indicated that the veteran began to manifest these 
symptoms in 1997.  No medical provider has attributed any of 
these symptoms or diagnoses to the veteran's period of active 
service.  

As noted above, to prevail in a claim for service connection, 
the veteran must submit competent evidence establishing the 
existence of a present disability resulting from service.  
See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Gilpin v. West, 155 F.3d 1353, 1355-1356 (Fed. Cir. 1998); 
Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  With 
regard to this claim, however, the veteran's assertions 
represent the only evidence the veteran has submitted 
establishing that he currently has residuals of an in-service 
head injury.  These assertions are insufficient to establish 
the existence of a current disability as the record does not 
reflect that the veteran possesses a recognized degree of 
medical knowledge to render a competent diagnosis.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that 
laypersons are not competent to offer medical opinions). 

Inasmuch as the veteran does not currently have residuals of 
an in-service head injury, the Board concludes that such 
residuals were not incurred in or aggravated by service.  The 
evidence is not in relative equipoise; therefore, the veteran 
may not be afforded the benefit of the doubt in the 
resolution of this claim.  Rather, as a preponderance of the 
evidence is against the claim, it must be denied.

B.  Claim to Reopen

The RO last denied the veteran's claim of entitlement to 
service connection for malaria in a rating decision dated in 
December 1999.  The RO based its denial on a finding that 
there was no evidence of malaria in the service medical 
records of any other evidence in the claims file.  In 
deciding the veteran's claim, the RO considered the veteran's 
service medical and personnel records.  

By letter dated in December 1999, the RO notified the veteran 
of the December 1999 rating decision and of his appellate 
rights with regard to that decision, but the veteran did not 
appeal that decision to the Board.  The December 1999 rating 
decision is thus final.  38 U.S.C.A § 7105(c) (West 1991); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (1999).

The veteran attempted to reopen his claim for service 
connection for malaria by submitting a written statement 
received in January 2001.  A claim that is the subject of a 
prior final denial may be reopened if new and material 
evidence is received with respect to that claim.  Once a 
claim is reopened, the adjudicator must review it on a de 
novo basis with consideration given to all of the evidence of 
record.  38 U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 
Vet. App. 273 (1996).  For claims filed prior to August 29, 
2001, as in this case, new and material evidence means 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration, is neither cumulative nor 
redundant, and by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2000).

For claims filed on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with the previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative, nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.156(a) (2005)).

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence 
associated with the claims file since the last final 
disallowance of the appellant's claim on any basis.  Evans, 9 
Vet. App. at 273.  This evidence is presumed credible for the 
purposes of reopening an appellant's claim, unless it is 
inherently false or untrue or, if it is in the nature of a 
statement or other assertion, it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence that has been associated with the claims file 
since the RO's December 1999 rating decision includes service 
medical and personnel records, VA and private treatment 
records, copies of a letter and card sent to the veteran 
during service, and written statements of the veteran and his 
representative, former spouse, and sisters.

With the exception of some of the service personnel records 
and VA treatment records, which are duplicative of evidence 
previously of record, the Board finds that this evidence is 
new.  Such evidence was not previously submitted to agency 
decision makers and is neither cumulative, nor redundant of 
the evidence of record at the time of the last prior final 
denial.  

The Board also finds that this evidence is material because 
it bears directly and substantially upon the specific matter 
under consideration and by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim for service connection for malaria.  The newly 
submitted statements from the veteran's sisters corroborate 
the veteran's assertion that he had malaria in service.  The 
absence of this type of evidence formed the basis of the RO's 
previous denial of the veteran's claim.

Having determined that new and material evidence has been 
received, the Board may reopen and decide on its merits the 
previously denied claim of entitlement to service connection 
for malaria.  

In written statements submitted during the course of this 
appeal, the veteran alleges that he received treatment for 
malaria in service and currently experiences residuals 
thereof.  The veteran's service medical records do not 
support his assertions.  They reflect no treatment for 
malaria and no notation of malaria or residuals thereof on 
separation examination conducted in April 1969.  For the sake 
of further discussion, however, the Board accepts that the 
veteran had such condition in service, as alleged by his 
sisters.  

Since discharge from service, the veteran has sought VA and 
private treatment for multiple medical conditions.  However, 
during treatment visits, no medical professional diagnosed 
malaria or noted that the veteran had residuals thereof.  
Again, the veteran's assertions represent the only evidence 
the veteran has submitted establishing that he currently has 
malaria or residuals thereof.  Under Espiritu, 2 Vet. App. at 
494-95, such assertions are insufficient to establish the 
existence of a current disability.

Inasmuch as the veteran does not currently have malaria or 
residuals thereof, the Board concludes that malaria was not 
incurred in or aggravated by service.  The evidence is not in 
relative equipoise; therefore, the veteran may not be 
afforded the benefit of the doubt in the resolution of this 
claim.  Rather, as a preponderance of the evidence is against 
the claim, it must be denied.


ORDER

Service connection for residuals of a head injury is denied.

Service connection for malaria is denied.


REMAND

The veteran claims entitlement to service connection for 
PTSD.  Additional action is necessary before the Board can 
decide this claim.  

As previously indicated, the notification and assistance 
provisions of the VCAA are applicable to this appeal and, 
with regard to this particular claim, VA has not yet ensured 
strict compliance with all such provisions.  More 
specifically, despite multiple PTSD diagnoses of record, VA 
has not endeavored to verify that an alleged in-service 
stressor, which the veteran links to his PTSD, actually 
occurred.  

In a VA Form 9 (Appeal to Board of Veterans' Appeals) 
received in March 2002, the veteran indicates that, although 
he has had difficulty identifying one particular traumatic 
in-service event, such verification should still be 
attempted.  He argues that he served in Vietnam, including in 
combat operations, with an artillery unit at Bear Cat near 
the Mekong Delta.  He requests VA to obtain unit histories of 
the 5th Battalion, 42nd Artillery and A Battery 2/25th 
Artillery (the parent unit) in support of his assertion that 
he was involved in such operations and that such 
participation represents the stressor that caused his PTSD.  
Such action should be taken on remand.

In the same document, the veteran also indicates that he 
recalls a comrade named Jose Cruz.  He does not, however, 
indicate whether this comrade was injured in or died during 
service and whether he served in the same unit as the veteran 
at that time.  On remand, VA should seek additional 
information regarding this individual. 

This case is REMANDED for the following action:

1.  AMC should contact the veteran and 
ask him to  provide a more detailed 
written statement regarding the combat in 
which he was allegedly involved in 
service, which he believes caused his 
PTSD.  Such statement should include the 
dates and locations of the combat 
incidents, the unit to which the veteran 
and involved individuals were assigned at 
the time of the incidents, and a 
description of the circumstances of the 
incidents.  AMC should also ask the 
veteran to explain in more detail whether 
his service comrade, Jose Cruz, was 
involved in any of the aforementioned 
incidents and whether he was injured or 
died as a result thereof.  AMC should 
notify the veteran that any failure to 
cooperate in providing the requested 
statement might have an adverse effect on 
his claim.

2.  After the foregoing action is 
completed, AMC should pursue all 
reasonable avenues of development in an 
attempt to verify the veteran's alleged 
stressors, including by contacting all 
appropriate authorities and requesting 
those authorities to send to VA all 
documentation that might be pertinent, 
including unit histories, operation and 
situation reports, and daily journals.  

3.  If AMC receives information 
confirming the occurrence of an alleged 
in-service, it should prepare a report to 
this effect, which details the nature of 
the specific stressor or stressors 
established by the record.  If AMC 
determines that no alleged stressor 
actually occurred, it should so state in 
its report, which should then be 
associated with the claims file.

4.  If AMC finds that at least one of the 
alleged stressors, including the 
veteran's participation in combat 
operations, actually occurred, it should 
make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a psychiatric examination for 
the purpose of determining the etiology 
of the veteran's PTSD.  AMC should 
forward the claims file to the examiner 
for review of all pertinent documents 
therein and ask the examiner to confirm 
in his written report that he conducted 
such a review.  Following a thorough 
evaluation, during which all indicated 
tests are performed, the examiner should:

a) Identify all evident psychiatric 
symptomatology;  

b) Diagnose all evident psychiatric 
disorders, including, if 
appropriate, PTSD;  

c) Offer an opinion regarding the 
etiology of each disorder;  

d) In so doing, specifically 
indicate whether such disorder is at 
least as likely as not related to a 
verified in-service stressor;    

e) Refrain from relying upon an 
unverified stressor in determining 
whether the veteran's 
in-service experiences were of 
sufficient severity to support a 
diagnosis of PTSD; and   

f) provide detailed rationale, with 
specific references to the record, 
for the opinions provided.  

5.  Thereafter, the RO should readjudicate 
the veteran's claim of entitlement to 
service connection for PTSD based on all 
of the evidence of record.  If AMC does 
not grant this claim, it should provide 
the veteran and his representative a 
supplemental statement of the case and an 
opportunity to respond thereto.  

Subject to current appellate procedure, the RO should then 
return this case to the Board for further consideration.  By 
this REMAND, the Board intimates no opinion as to the 
ultimate disposition of the appeal.  No action is required of 
the veteran unless he receives further notice.  He does, 
however, have the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369, 372 (1999).

The law requires that this claim be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously); see also VBA's Adjudication Procedure Manual, 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03 (directing 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court).



____________________________________________
V. L JORDAN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


